Citation Nr: 0513678	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a higher initial evaluation for 
thoracolumbar spine disability, evaluated as 10 percent 
disabling effective December 1, 1997 and 40 percent disabling 
effective September 30, 2004.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1977, and from November 1990 to June 1991 with 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War.

This matter comes before the Board of Appeals' (Board) on 
appeal from separate rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A November 2002 RO decision denied service 
connection for PTSD.  This claim was procedurally before the 
Board in May 2003 at which time the issue was remanded to the 
RO for issuance of a Statement of the Case (SOC) in response 
to a timely Notice of Disagreement (NOD) filed by the 
veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The veteran has now timely perfected his appeal to this 
issue.  The veteran has also timely appealed a September 2003 
RO rating decision which assigned an initial non-compensable 
disability evaluation for residuals of low back injury 
following a May 2003 Board decision which granted entitlement 
to service connection for the low back disability.  A January 
2005 RO rating decision increased the initial evaluation for 
service connected thoracolumbar spine disability to 10 
percent disabling effective December 1, 1997 and 40 percent 
disabling effective September 30, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.

REMAND

The veteran was scheduled for a hearing before the Board, to 
be held in Washington, D.C., on June 10, 2005.  On May 10, 
2005, the veteran's representative contacted the Board to 
request rescheduling of the hearing, to the RO level as a 
Travel Board hearing, due to the veteran's need for medical 
treatment.  The Board accepts this timely request for a 
change in hearing rescheduling, see 38 C.F.R. § 20.704(c), 
and remands the case to the RO to accommodate the veteran's 
request for a Travel Board hearing to be held at the Atlanta, 
Georgia, RO.

The RO should undertake appropriate scheduling 
action.  Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the hearing.

The case should then be returned to the Board, if in order, 
following the requested development, and the completion of 
the usual adjudicative procedures.  No action is required of 
the veteran or his representative until further notice, but 
the veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to ensure due process of law.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


